I heartily subscribe to the reasoning set forth in the dissenting opinion by Justice Harvey. I feel that it is within the province of a court of justice to stay or prevent an attempted legal fraud. As expressed in the dissenting opinion and in effect by me in State v. City of Gladewater, Tex. Civ. App. 139 S.W.2d 283, 286: "It is hardly conceivable that the legislature, and the people in adopting the amendment in question, meant by the use of the words `territory lying adjacent to said city' that a city commission arbitrarily and unreasonably could annex territory in such form, shape and extent as it might see fit, without any curb or limitation."
However, in view of the decisions cited in the opinion by Chief Justice Hall, I yield to his disposition of the appeal in affirming the action of the trial court.